                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

IN RE:        H&B HOLDINGS, INC.              )              Case No.: 19-82417-CRJ11
                                              )
               EIN: xx-xxx4516                )
                                              )
                 Debtor.                      )              CHAPTER 11
                                              )

                    CREDITOR’S RESPONSE TO FIRST METRO BANK’S
                      MOTION TO EXTEND TIME TO FILE BALLOTS

         COMES NOW United Lumber and Reman, LLC (“ULR”), an unsecured creditor in the
above-styled case, and filed this Response to First Metro Bank’s Motion to Extend on grounds
that follow:

         1.      The business day after CB&S Bank and ULR filed no votes and objections to
confirmation of the Debtor’s plan of reorganization, First Metro Bank filed two tarty ballots
voting in favor of the Plan. One of First Metro Bank’s ballot states that it is owed $2,679,600.00
as an unsecured creditor [Doc. 141].

         2.      The Movant has reviewed the Debtor’s bankruptcy schedules and the filed
proofs of claim; First Metro Bank does not possess an allowed unsecured claim for
$2,679,600.00.

         3.      On November 22, 2019, First Metro Bank filed a proof of claim for $2,915,041.50
that is fully secured for value. [Claims Doc. 17-1]. This creditor also filed a separate unsecured
claim for $3,765.38 [Claims Doc. 18-1].

         4.      The Debtor has not objected to or otherwise sought to challenge First Metro
Bank’s fully secured claim.

         5.      The Debtor’s plan of reorganization further states that First Metro Bank’s allowed
secured claim totals $2,915,041.50. [Doc. 127, p. 5].

         6.      According to the Debtor’s approved disclosure statement, “The Plan places all
Unsecured Claims in Class 4. The total amount of these claims is approximately $575,643.54.”
[Doc. 98, p. 7].




Case 19-82417-CRJ11           Doc 145 Filed 03/24/20 Entered 03/24/20 11:04:35               Desc
                                Main Document    Page 1 of 3
          7.     The Debtor’s plan of reorganization proposes the following treatment for First
Metro Bank:
          Class 2 shall consist of the Allowed Secured Claim of First Metro. It is
          anticipated that First Metro will continue to be serviced by the lease, or paid off
          by the sale of its real estate collateral owned by H&B Properties, LLC, a related
          non-filing entity.
[Doc. 127, p. 6].

          8.     The plan contemplates a non-debtor third party paying First Metro Bank in full its
allowed $2,915,041.50 secured claim at its contractual interest rates and on its contractual terms.

          9.     It is unclear from the plan and disclosure statement how the Debtor’s plan
renders First Metro Bank impaired under 11 U.S.C. § 1124 and eligible to vote in any
capacity.

          10.    Further, if the plan of reorganization contemplates payment in full of First Metro
Bank’s allowed secured claim, then no portion of that secured claim should be classified with the
general unsecured creditors who currently expect little to no distributions from this proposed
plan.

          11.    First Metro Bank’s tarty ballots should not be allowed in this case because the
Debtor’s plan of reorganization and disclosure statement did not disclosure that this creditor’s
multimillion-dollar unsecured claim.

          WHEREFORE, premises considered, United Lumber and Reman, LLC respectfully
requests that this Honorable Court enter an Order: (a) denying First Metro Bank’s Motion to
Extent Time to File Ballots; and; and (b) grant such further relief as this Court deems just and
proper.

          Respectfully submitted this the 24th day of March, 2020.



                                               /s/ Tazewell T. Shepard IV
                                                 Tazewell T. Shepard III
                                                 Tazewell T. Shepard IV
                                               Attorneys for the Movant




Case 19-82417-CRJ11            Doc 145 Filed 03/24/20 Entered 03/24/20 11:04:35                 Desc
                                 Main Document    Page 2 of 3
                                             SPARKMAN, SHEPARD & MORRIS, P.C.
                                             P.O. Box 19045
                                             Huntsville, AL 35804
                                             Tel: (256) 512-9924
                                             ty@ssmattorneys.com


                                CERTIFICATE OF SERVICE

       This is to certify that I have this the 24th day of March, 2020 I have served the foregoing
motion on all parties as listed on the Clerk’s Certified Matrix, the Debtor, the Debtor’s counsel,
and the Office of the Bankruptcy Administrator by electronic service through the Court’s
CM/ECF system and/or by placing a copy of same in the United States Mail, postage pre-paid.



                                                 /s/ Tazewell T. Shepard IV
                                                 Tazewell T. Shepard IV




Case 19-82417-CRJ11         Doc 145 Filed 03/24/20 Entered 03/24/20 11:04:35                Desc
                              Main Document    Page 3 of 3
